In the Missouri Court of Appeals
              Eastern District
APRIL 8, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99362    STANLEY J. WRIGHT, APP V STATE OF MISSOURI, RES

2.   ED99416 STATE OF MISSOURI, RES V. JEREMY R. HARLEY, APP

3.   ED99792 STATE OF MISSOURI, RES V DARY MCCOY, APP

4.   ED99937 JACOB FELDMAN, APP V STATE OF MISSOURI, RES

5.   ED99992 JACKIE ROBINSON, APP V STATE OF MISSOURI, RES

6.   ED100101 IN RE: THE ESTATE OF ELVADINE RIDGEWAY

7.   ED100131 MARK HALL, APP V STATE OF MISSOURI, RES

8.   ED100391 DARRYL L. MOORE, APP V STATE OF MISSOURI, RES

9.   ED100548 LONNIE SNELLING, APP V. GREGORY BROOKS, ET AL,
     RES